394 F.2d 507
Ruth M. HENLEY, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare.
No. 16916.
United States Court of Appeals Third Circuit.
Argued March 19, 1968.Decided May 13, 1968.

Patrick D. Healy, West New York, N.J., for appellant.
Thomas J. Alworth, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before BIGGS, McLAUGHLIN and FORMAN, Circuit Judges,
OPINION OF THE COURT
PER CURIAM.


1
The appellant Henley appeals from the granting of summary judgment in favor of the appellee Secretary Celebrezze.  On April 16, 1959, Mrs. Henley filed an application with the Department of Health, Education and Welfare to establish a period of disability which would entitle her to benefits under the Social Security Act, 42 U.S.C. 416(i).  Her application was denied both initially and upon reconsideration.  A hearing was granted but the hearing examiner denied Mrs.  Henley's claim based on the testimony and documents presented to him.  The Appeals Council of the Social Security Administration declined to review the hearing examiner's decision.  Mrs. Henley brought suit in the court below pursuant to 42 U.S.C. 405(g) to review the final decision of the Secretary.  Relief was refused, and as noted, the court below granted summary judgment for the appellee.


2
The primary question before the court below and before this court is whether there was substantial evidence in the record to support the hearing examiner's finding that Mrs. Henley was not 'disabled', as that term is defined in 42 U.S.C. 423(c)(2) of the Act, on September 30, 1948, the date on which Mrs. Henley last met the earnings requirement of 42 U.S.C. 423(c)(1) which would entitle her to disability benefits.  42 U.S.C. 405(g).  We agree with the court below that there is substantial evidence in the record to support the finding by the hearing examiner.  We also find no merit in the other contentions raised by the Appellant.


3
Accordingly, the judgment will be affirmed.